Citation Nr: 1227259	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-10 242A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cardiovascular disorder claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for chronic hypertension.  

3.  Entitlement to service connection for chronic asthma.  

4.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

5.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  

6.  Entitlement to an increased disability evaluation for the Veteran's right (major) shoulder and clavicle injury residuals, currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased disability evaluation for the Veteran's left (minor) shoulder arthritis and post-operative rotator cuff repair residuals, currently evaluated as 20 percent disabling.  
8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease for the period prior to October 25, 2010.  

9.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative joint disease for the period on and after October 25, 2010.  

10.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's cervical spine strain for the period prior to October 25, 2010.  

11.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's cervical spine strain for the period on and after October 25, 2010.  

12.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to September 23, 2010.  

13.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss disability for the period on and after September 23, 2010.  

14.  Entitlement to a compensable disability evaluation for the Veteran's allergic rhinitis for the period prior to October 25, 2010.  

15.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's allergic rhinitis for the period on and after October 25, 2010.  

16.  Entitlement to a compensable disability evaluation for the Veteran's right (major) long head of the biceps tear residuals for the period prior to October 25, 2010.  

17.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right (major) long head of the biceps tear residuals for the period on and after October 25, 2010.  

18.  Entitlement to a compensable disability evaluation for the Veteran's left tibial fracture residuals.  

19.  Entitlement to a compensable disability evaluation for the Veteran's right upper extremity peripheral neuropathy for the period prior to May 27, 2008.  

20.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's right upper extremity peripheral neuropathy for the period on and after May 27, 2008.  

21.  Entitlement to a compensable disability evaluation for the Veteran's right lower extremity peripheral neuropathy for the period prior to May 27, 2008.  

22.  Entitlement to a disability evaluation for the Veteran's right lower extremity peripheral neuropathy in excess of 20 percent for the period from May 27, 2008, to July 19, 2009.  

23.  Entitlement to a compensable disability evaluation for the Veteran's right lower extremity peripheral neuropathy for the period on and after July 20, 2009.  

24.  Entitlement to a compensable disability evaluation for the Veteran's left lower extremity peripheral neuropathy for the period prior to May 27, 2008.  

25.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran' s left lower extremity peripheral neuropathy for the period on and after May 27, 2008.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and C. C.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1957 to June 1977.  He served in the Republic of Vietnam.  The Veteran was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for Type II diabetes mellitus with erectile dysfunction; assigned a 40 percent evaluation for that disability; established service connection for PTSD; assigned a 30 percent evaluation for that disability; established service connection for tinnitus; assigned a 10 percent evaluation for that disability; established service connection bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated those awards as of January 31, 2005; denied service connection for a cardiovascular disorder, hypertension, peripheral neuropathy of the upper and lower extremities, left eye diabetic retinopathy, headaches, and asthma; and denied increased evaluations for the Veteran's right (major) shoulder and clavicle injury residuals, and left tibial fracture residuals.  In September 2006, the RO established service connection for both lumbar spine injury residuals and cervical spine injury residuals; assigned 10 percent evaluations for those disabilities; granted service connection for allergic rhinitis; assigned a noncompensable evaluation for that disability; and effectuated the awards as of January 31, 2005.  

In January 2007, the RO denied service connection for right biceps injury residuals.  In May 2007, the RO established service connection for right (major) long head of the biceps tear residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 29, 2006.  

In March 2008, the RO, in pertinent part, established service connection for both left (minor) shoulder arthritis and post-operative rotator cuff repair residuals and left (minor) ulnar nerve impingement with carpal tunnel syndrome; assigned 20 percent evaluations for those disabilities; and effectuated the awards as of May 21, 2007.  

In November 2008, the RO granted service connection for right upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy; assigned noncompensable evaluations for those disabilities; effectuated the awards as of May 27, 2008; proposed to decrease the evaluation for the Veteran's Type II diabetes mellitus with erectile dysfunction from 40 to 20 percent; proposed to reduce the evaluation for his left ulnar nerve impingement with carpal tunnel syndrome from 20 to 10 percent; and denied a total rating for compensation purposes based on individual unemployability (TDIU).  

In March 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In June 2009, the RO effectuated the proposed reductions as of September 1, 2009.  In June 2010, the Board determined that the reduction of the evaluation for the Veteran's Type II diabetes mellitus with erectile dysfunction from 40 to 20 percent effective as of September 1, 2009, was improper; determined that the reduction of the evaluation for his left ulnar nerve impingement with carpal tunnel syndrome from 20 to 10 percent effective as of September 1, 2009, was improper; dismissed the issue of service connection for left eye diabetic retinopathy; and remanded the issues of service connection for hypertension, a cardiovascular disorder, headaches, and asthma; the evaluation of his Type II diabetes mellitus with erectile dysfunction, PTSD, right (major) shoulder and clavicle injury residuals, left (minor) shoulder arthritis and post-operative rotator cuff repair residuals, left (minor) ulnar nerve impingement and carpal tunnel syndrome; cervical spine disorder , lumbar spine disorder, bilateral hearing loss disability, right (major) long head of the biceps tear residuals, allergic rhinitis, right upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and left tibial fracture residuals, and entitlement to a TDIU to the RO for additional action.  

In July 2010, the Veteran withdrew his claim for an initial evaluation in excess of 40 percent for his Type II diabetes mellitus with erectile dysfunction.  In April 2011, the RO, in pertinent part, increased the evaluation for the Veteran's right upper extremity peripheral neuropathy from noncompensable to 30 percent and the evaluation for his left lower extremity peripheral neuropathy from noncompensable to 20 percent; effectuated those awards as of May 27, 2008; and granted a 20 percent evaluation for the Veteran's right lower extremity peripheral neuropathy for the period from May 27, 2008, to July 19, 2009.  In May 2011, the Veteran expressly withdrew his claim for a TDIU.  In December 2011, the RO granted service connection for mixed tension and migraine headaches; assigned a 30 percent evaluation for that disability; effectuated the award as of June 13, 2005; recharacterized the Veteran's lumbar spine disorder as lumbar spine degenerative joint disease; increased the evaluation for that disability from 10 to 40 percent; recharacterized his cervical spine disorder as cervical spine strain; increased the evaluation for that disability from 10 to 20 percent; effectuated the awards as of October 25, 2010; increased the evaluation for his bilateral hearing loss disability from noncompensable to 10 percent; effectuated the award as of September 23, 2010; increased the evaluations for both his allergic rhinitis and right (major) long head of the biceps tear residuals from noncompensable to 10 percent disabling; and effectuated the awards as of as of October 25, 2010.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   



FINDING OF FACT

On June 14, 2012, prior to the promulgation of a decision in this appeal, the Veteran's attorney expressly withdrew all pending claims on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal for the issues listed above have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In a June 14, 2012 written statement, the Veteran's attorney expressly withdrew all of the Veteran's pending appeals.  The Veteran's attorney stated that the Veteran "would like all currently pending claims to be withdrawn."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the above enumerated issues on appeal.  Therefore, they are dismissed.  


ORDER

The appeal is dismissed.  

		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


